DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract 184 words which exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 7.30.05)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "data element configured to output" "embedding element configured to map" and "backend element configured to perform model training" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
Claim limitation “data elements, embedding elements and backend elements in claim 1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification appears only to describe the respective elements as software, lacking the required corresponding hardware structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 are dependent on claim 1 and do not cure the deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Agrafiotis (US Patent 7117187).
In regards to claim 1 Agrafiotis teaches A data processing system, comprising: a control component; and a plurality of computing subcomponents coupled to the control component, (COL. 20 line 16 - Computer programs (also called computer control logic) are stored in main memory and/or secondary storage devices 2210. Computer programs can also be received via communications interface 2222. Such computer programs, when executed, enable the computer 2202 to perform the features of the present invention as discussed herein. In particular, the computer programs, when executed, enable the processor 2204 to perform the features of the present invention. Accordingly, such computer programs represent controllers of the computer 2202.) wherein at least one of the plurality of computing subcomponents comprises at least one data element, at least one embedding element, and at least one backend element, and the plurality of computing subcomponents processes sample subsets of a sample data set under instruction of a processing procedure in the control component, (FIG 15. 1506 sample points selection module (data element) 1508 Non-linear mapping module (embedding element) 1510 Non-linear function module (backend element)  COL. 20 line 30 - The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.) and for the at least one of the plurality of computing (COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) the at least one embedding element is configured to map sample data in the sample subset to a multi-dimensional space based on a mapping parameter to obtain a multi-dimensional sample subset, and to output the multi-dimensional sample subset to the at least one backend element; (COL. 16 line 38 - The sample of points 1505 is provided to the non-linear mapping module 1508. The non-linear mapping module 1508 maps the n-dimensional sample points 1507 to an m-dimensional space, as described in Step 1406. The m-dimensional points 1509 are optionally provided to the output device 1512, for display, printing, storage, etc. & COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion. Where ) and the at least one backend element is configured to perform model training on the multi-dimensional sample subset according to a model stored in the at least one backend element. (COL. 17 line 41 - When the non-linear function module 1510 includes self learning or training systems, such as multi-layer neural networks, the non-linear function(s) determining module 1518 represents the training of the self-learning system and the non-linear function implementation module 1520 represents operation of the self-learning system in a feed-forward (predictive) manner.)
In regards to claim 2 Agrafiotis teaches The data processing system according to claim 1, wherein the embedding elements in the plurality of computing subcomponents establish communication with each other, and are configured to: synchronize a mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component. (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm. Multiple layers are a plurality of embedding elements working together to learn the mapping parameters/weights of the perceptron neural network.)
In regards to claim 3 Agrafiotis teaches The data processing system according to claim 1, wherein the at least one backend element is further configured to perform model training on the multi-dimensional sample subset to obtain a gradient vector and to feed back the gradient vector; and the at least one embedding element is further configured to (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion.  Back propagation denotes gradient to update the parameters of the perceptron neural network, i.e. the mapping parameter.)   
In regards to claim 4 Agrafiotis teaches The data processing system according to claim 1, wherein the sample subsets of the sample data set processed by the plurality of computing subcomponents constitute a universal set of the sample data set. (COL. 9 line 52 - Once the networks were trained, the entire data set of 2,630 points was presented to each one, and 100 new sets of 2-D coordinates were obtained.  To simplify the notation, we will refer to each of these 100 subsets and all of its associated data as a separate “run”.)
In regards to claim 5 Agrafiotis teaches The data processing system according to claim 1, wherein the processing procedure in the control component is a user-defined processing procedure. (COL. 20 line 26 - In an embodiment where the invention is implemented in whole or in part, using Software, the Software can be stored in a computer program product and loaded into computer 2202 using removable storage drive 2214, hard drive 2212, and/or communications interface 2222. The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.) 
In regards to claim 7 Agrafiotis teaches A data processing method, comprising: coupling a control component to one or more computing subcomponents comprising at least one data element, at least one embedding element, and at least one backend element; (FIG 15. 1506 sample points selection module (data element) 1508 Non-linear mapping module (embedding element) 1510 Non-linear function module (backend element)  COL. 20 line 30 - The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.) and processing, by the one or more computing subcomponents, sample subsets of a sample data set under instruction of a processing procedure in the control component, wherein the processing further comprises: outputting, by the at least one data element, one or more sample subsets of the sample data set in sequence to the at least one embedding element based on the processing procedure in the control component; (COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) mapping, by the at least one embedding element, sample data in the sample subset to a multi-dimensional space based on a mapping parameter to obtain a multi- dimensional sample subset; outputting, by the at least one embedding element, the multi-dimensional sample subset to the at least one backend element; (COL. 16 line 38 - The sample of points 1505 is provided to the non-linear mapping module 1508. The non-linear mapping module 1508 maps the n-dimensional sample points 1507 to an m-dimensional space, as described in Step 1406. The m-dimensional points 1509 are optionally provided to the output device 1512, for display, printing, storage, etc. & COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion. Where the parameters of the perceptron neural network are mapping parameters)and performing, by the at least one backend element, model training on the multi- dimensional sample subset according to a model stored in the at least one backend element. (COL. 17 line 41 - When the non-linear function module 1510 includes self learning or training systems, such as multi-layer neural networks, the non-linear function(s) determining module 1518 represents the training of the self-learning system and the non-linear function implementation module 1520 represents operation of the self-learning system in a feed-forward (predictive) manner.)
In regards to claim 8 Agrafiotis teaches The data processing method according to claim 7, further comprising: establishing communication between the embedding elements in the plurality of computing subcomponents; and synchronizing a mapping (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm. Multiple layers are a plurality of embedding elements working together to learn the mapping parameters/weights of the perceptron neural network.)
In regards to claim 9 Agrafiotis teaches The data processing method according to claim 7, further comprising: performing, by the at least one backend element, model training on the multi-dimensional sample subset to obtain a gradient vector, and feeding back the gradient vector; and receiving, by the at least one embedding element, the gradient vector fed back by the at least one backend element, and updating the mapping parameter of the multi-dimensional sample subset according to the gradient vector. (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion.  Back propagation denotes gradient to update the parameters of the perceptron neural network, i.e. the mapping parameter.)   
(COL. 9 line 52 - Once the networks were trained, the entire data set of 2,630 points was presented to each one, and 100 new sets of 2-D coordinates were obtained.  To simplify the notation, we will refer to each of these 100 subsets and all of its associated data as a separate “run”.)
In regards to claim 11 Agrafiotis teaches The data processing method according to claim 7, wherein the processing procedure in the control component is a user-defined processing procedure. (COL. 20 line 26 - In an embodiment where the invention is implemented in whole or in part, using Software, the Software can be stored in a computer program product and loaded into computer 2202 using removable storage drive 2214, hard drive 2212, and/or communications interface 2222. The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.)
In regards to claim 19 Agrafiotis teaches A non-transitory computer-readable storage medium storing a set of instructions that is executable by one or more processors of an electronic device to cause the electronic device to perform a method comprising: coupling a control component to one or more computing subcomponents comprising at least one data element, at least one embedding element, and at least one backend element; (COL. 19 line 65 - The computer 2202 can also include a communications interface 2222. Communications interface 2222 allows software and data to be transferred between computer 2202 and external devices.  Examples of communications interface 2222 include, but are not limited to a modem, a network interface (such as an Ethernet card), a communications port, a PCMCIA slot and card, etc.  FIG 15. 1506 sample points selection module (data element) 1508 Non-linear mapping module (embedding element) 1510 Non-linear function module (backend element)  COL. 20 line 30 - The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.) and processing, by the one or more computing subcomponents, sample subsets of a sample data set under instruction of a processing procedure in the control component, wherein the processing further comprises: outputting, by the at least one data element, one or more sample subsets of the sample data set in sequence to the at least one embedding element based on the processing procedure in the control component (COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) mapping, by the at least one embedding element, sample data in the sample subset to a multi-dimensional space based on a mapping parameter to obtain a multi- dimensional sample subset; outputting, by the at least one embedding element, the multi-dimensional sample subset to the at least one backend element; (COL. 16 line 38 - The sample of points 1505 is provided to the non-linear mapping module 1508. The non-linear mapping module 1508 maps the n-dimensional sample points 1507 to an m-dimensional space, as described in Step 1406. The m-dimensional points 1509 are optionally provided to the output device 1512, for display, printing, storage, etc. & COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion. Where the parameters of the perceptron neural network are mapping parameters) and performing, by the at least one backend element, model training on the multi- dimensional sample subset according to a model stored in the at least one backend element. (COL. 17 line 41 - When the non-linear function module 1510 includes self learning or training systems, such as multi-layer neural networks, the non-linear function(s) determining module 1518 represents the training of the self-learning system and the non-linear function implementation module 1520 represents operation of the self-learning system in a feed-forward (predictive) manner.)
In regards to claim 20 Agrafiotis teaches The non-transitory computer-readable storage medium of claim 19, wherein the method further comprises: establishing communication between the embedding elements in the plurality of computing subcomponents; and synchronizing a mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component. (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm. Multiple layers are a plurality of embedding elements working together to learn the mapping parameters/weights of the perceptron neural network.)

In regards to claim 21 Agrafiotis teaches The non-transitory computer-readable storage medium of claim.19, wherein the method further comprises: performing, by the at least one backend element, model training on the multi-dimensional sample subset to obtain a gradient vector, and feeding back the gradient vector; and receiving, by the at least one embedding element, the gradient vector fed back by the backend element, and updating the mapping parameter of the multi-dimensional sample subset according to the gradient vector. (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion.  Back propagation denotes gradient to update the parameters of the perceptron neural network, i.e. the mapping parameter.)   
In regards to claim 22 Agrafiotis teaches The non-transitory computer-readable storage medium of claim 19, wherein the sample subsets of the sample data set (COL. 9 line 52 - Once the networks were trained, the entire data set of 2,630 points was presented to each one, and 100 new sets of 2-D coordinates were obtained.  To simplify the notation, we will refer to each of these 100 subsets and all of its associated data as a separate “run”.)
In regards to claim 23 Agrafiotis teaches The non-transitory computer-readable storage medium of claim 19, wherein the processing procedure in the control component is a user-defined processing procedure. (COL. 20 line 26 - In an embodiment where the invention is implemented in whole or in part, using Software, the Software can be stored in a computer program product and loaded into computer 2202 using removable storage drive 2214, hard drive 2212, and/or communications interface 2222. The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis (US Patent 7117817) and further in view of Shrikumar (US PG Pub 2017/0249547).

However Shrikumar teaches wherein the model stored in the at least one backend element comprises a deep learning framework TensorFlow ([0080] In several embodiments, the propagation of the multipliers for the Linear rule can be framed in terms of standard operations provided by GPU backends such as tensorflow and theano.)
Agrafiotis and Shrikumar are analogous art because they are in the same field of endeavor of neural networks.
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the data processing system of Agrafiotis, with the backend element of deep learning framework TensorFlow.  The motivation to do so is to enable identifying informative features within input data using a neural network data structure. (Shrikumar – Abstract)
In regards to claim 12 Agrafiotis teaches The data processing method according to claim 7, but fails to teach wherein the model stored in the at least one backend element comprises the deep learning framework TensorFlow.
However Shrikumar teaches wherein the model stored in the at least one backend element comprises the deep learning framework TensorFlow ([0080] In several embodiments, the propagation of the multipliers for the Linear rule can be framed in terms of standard operations provided by GPU backends such as tensorflow and theano.)

In regards to claim 24 Agrafiotis teaches The non-transitory computer-readable storage medium of claim 19, but fails to teach wherein the model stored in the at least one backend element comprises the deep learning framework TensorFlow.
However Shrikumar teaches wherein the model stored in the at least one backend element comprises the deep learning framework TensorFlow ([0080] In several embodiments, the propagation of the multipliers for the Linear rule can be framed in terms of standard operations provided by GPU backends such as tensorflow and theano.)
The same motivation and reason to combine apply as in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS ANGEL PEREZ whose telephone number is (571)272-2361. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki  can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.P./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122